Amalia Rodriguez-Mendoza
     Travis County District Clerk
     Travis County Courthouse Complex
     P.O. Box 1748
     Austin, Texas 78767


December 30, 2014



Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. BOX 12547
Austin, Texas 78711-2547

3rdclerksandreporters@txcourts.gov

Dear Mr. Kyle;

Re: D-1-FM-14-004475

A clerk’s record in cause number D-1-FM-14-004475, CHRISTI ANTILLEY SAUNDERS vs PAUL
ROBERT SAUNDERS is due in your office on January 21, 2015. A Request for Findings of
Facts was filed October 13, 2014.

If you have any question please contact me at (512) 854-5852.


Thank you,


Elizabeth Garcia
Deputy Court Clerk,
(512) 854-5852

cc: Court file




  Administrative Offices   Civil and Family Division      Criminal Division     Jury Office
     (512) 854-9457             (512) 854-9457              (512) 854-9420    (512) 854-9669
     fax: 854-4744              fax: 854-9549               fax: 854-4566     fax: 854-4457